Citation Nr: 0728842	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas in which the RO denied 
the benefits sought on appeal.  The appellant, who had active 
service from July 1943 to October 1945, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
The Board remanded the case for further development in 
February 2007.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  

This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.  

3.  Tinnitus was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in February 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The February 2007 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  



Although the February 2007 letter was not sent prior to the 
initial adjudication of the appellant's claims, this was not 
prejudicial to him since he was subsequently provided 
adequate notice; and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in June 2007. 

The appellant's service medical records, VA treatment records 
and available private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant was afforded 
a VA examination in January 2004 in connection with his 
hearing loss and tinnitus claims. See 38 C.F.R. 
§ 3.159(c)(4).  

In addition to the foregoing, the Board observes that the RO 
provided an explanation of disability ratings and effective 
dates in the February 2007 VCAA notice sent to the appellant. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for hearing loss 
and tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned to these claims are 
rendered moot; and no further notice is needed. Id.  

B.  Service connection for hearing loss

The appellant contends he is entitled to service connection 
for bilateral hearing loss he believes manifested as a result 
of noise exposure in service. See March 2004 statement with 
notice of disagreement; April 2004 statement with VA Form 9.  
Specifically, the appellant reports that while present and 
participating in the Battle of the Bulge during World War II, 
he was exposed to loud acoustic trauma that consisted of 
intense shelling and bombardment and resulted in ringing of 
the ears and loss of hearing. Id.  He stated that while his 
hearing subsequently returned after this bombardment, it was 
not to the standard that it had been previously and in fact 
never returned to normal.  In terms of his post-shelling 
tinnitus, the appellant asserts that the ringing of the ears 
never went away. Id.  In addition to the foregoing, the 
appellant has reported being exposed to acoustic trauma while 
serving in London, England after a V2 bomb detonated close to 
him. April 2004 statement with VA Form 9.  He indicates that 
he experienced hearing loss for approximately two to three 
days after this incident; and believes this incident may have 
also contributed to his current hearing loss and tinnitus. 
Id.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2006).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes.  According to a January 2004 VA audiological 
examination report, the appellant presently experiences 
puretone decibel losses of 60 decibels or greater at the 500, 
1000, 2000, 3000 and 4000-Hertz ranges of both ears. See 
January 2004 VA examination report, p. 1.  He has been 
diagnosed with a moderate-to-severe degree sloping 
sensorineural hearing loss in both ears. Id., p. 2.  This 
evidence fulfills the requirements of the first element of 
the service connection test.  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board observes that the 
appellant's service medical records do not reflect any 
treatment or diagnoses pertaining to the appellant's hearing.  
The appellant does not dispute the lack of information 
contained in his service records.  Rather, he argues that 
this lack of evidence is due to his participation in combat 
at the time he was exposed to acoustic trauma; and that he 
did not have the opportunity to seek medical treatment for 
hearing loss due to the circumstances of his combat.  In 
support thereof, the appellant reports receiving a Combat 
Infantry Badge and his claims file contains a citation for 
outstanding performance letter discussing the appellant's 
infantry service regiment and its actions from December 16, 
1944 to December 18, 1944 in Germany and Belgium. March 2004 
statement with notice of disagreement; July 1945 citation 
letter.  Based upon this evidence, the appellant essentially 
argues that he is entitled to the presumption of noise 
exposure pursuant to 38 U.S.C.A. § 1154(b). August 2007 
Appellant's Brief. 
  
For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof regarding events that occurred during combat. See 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either the existence of a current disability or 
nexus between that disability and service, both of which 
generally require competent medical evidence. See generally, 
Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other 
grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The appellant's service separation document 
corroborates his assertion that he participated in the 
Ardennes Offensive (otherwise known as the Battle of the 
Bulge) and his service personnel records reflect that he 
served twelve months as an infantryman with the 394th 
Infantry, 99th Division.  

The Board notes further that regardless of the appellant's 
status under 38 U.S.C.A. § 1154(b), the Board finds that the 
appellant is entitled to the presumption of exposure to 
acoustic noise trauma under another subsection of 38 U.S.C.A. 
§ 1154, namely § 1154(a).  In this regard, the Board observes 
that in each case where a veteran is seeking service 
connection for a disability, due consideration is also 
supposed to be given to the places, types, and circumstances 
of such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medial and lay evidence. 38 U.S.C.A. § 1154(a).  In 
this case, the appellant reported that he experienced 
acoustic trauma during his participation of the Ardennes 
Offensive and that his hearing loss was not documented in his 
service medical records because he essentially did not have 
an opportunity to report it as his services were needed 
during the Offensive as an infantryman.  Given the 
documentation of the appellant's participation in the Battle 
of the Bulge, the notations in his service personnel records 
that he was assigned to duty as an infantryman for a twelve 
month period of time with the 394th Infantry 99th Division, and 
evidence indicating that he was on duty during the period of 
time when the commendation letter referenced above was 
issued, the Board assumes that the appellant was exposed to 
noise trauma during his period of service. See 4th 
convalescent hospital service medical record (service record 
indicates that the appellant was discharged back to duty on 
December 15, 1944); Collette v. Brown, supra; Libertine v. 
Brown, supra.  However, even though the Board assumes the 
appellant experienced noise trauma in service, the 
appellant's service medical records and post-service medical 
records ultimately still do not support his claim. See 
October 1945 service separation examination report.  

With respect to service medical records, the Board notes that 
the appellant's representative disputes the probative value 
of the October 1945 whispered voice test results, as he 
asserts the whispered voice test is an inadequate test upon 
which to adjudicate a hearing loss claim since it does not 
differentiate between the various audiological frequencies. 
See August 2007 Appellant's Brief, pgs. 2-3.  While the Board 
acknowledges the representative's argument, it observes that 
the whispered voice test was the primary test utilized for 
hearing during the appellant's period of service.  The Board 
recognizes that there are limitations to this test.  However, 
such limitations do not result in the invalidity of the 
testing data; rather, they affect the weight that should be 
accorded to the results.  In this case, there is medical 
evidence that supports the October 1945 test results.  
Specifically, a review of the claims file reveals a May 1949 
VA examination report in which the appellant's hearing was 
tested pursuant to the whispered voice test and also found to 
be normal. See May 1949 report of medical examination ("Ear: 
Ordinary conversation heard: Right 20/20 feet; left 20/20 
feet").  The appellant's hearing was tested again in June 
1965, at which time it was still found to be normal by VA 
standards. See June 1965 private audiometric test results 
(appellant's bilateral hearing was within normal range other 
than a 30 decibel loss at the 4,000-Hertz range of the left 
ear); January 2004 VA examination report (interpreting June 
1965 audiological records).  Notably, the appellant reports 
that he did not actually notice that he was losing his 
hearing until 1952 (over seven years after he separated from 
service) and that he did not seek medical advice until 1965. 
See December 1984 application for compensation ("Loss began 
in 1952 or was first noticed at that time").  Lastly, the 
Board observes that the first post-service medical record 
that appears to document hearing loss for VA purposes is 
dated in June 1975, almost thirty years after the appellant 
separated from service. See private medical records dated 
from June 1965 to August 1984.  The evidence referenced above 
supports the validity of the October 1945 hearing results and 
the use of the whispered voice test in this case.  

Additional evidence considered consists of a VA audiological 
examination report that directly addressed the medical 
question as to the etiology of the appellant's bilateral 
hearing loss. January 2004 VA examination report.  The 
appellant was afforded this examination in January 2004.  The 
examiner reviewed the appellant's claims file and performed 
an audiological examination.  Thereafter, he opined that the 
appellant's hearing loss was not likely etiologically related 
to his noise exposure in service in light of the medical 
evidence (referenced above) that the appellant had normal 
hearing as of June 1965. Id.  Thus, he found no nexus between 
the appellant's current hearing loss and acoustic trauma in 
service.  

Contrary to the January 2004 medical opinion, the claims file 
contains two private medical records which report that the 
appellant's present hearing loss is related to his military 
service. June 1975 private treatment note (appellant reported 
that he had noticed slow progressive hearing loss in the 
right ear probably dating from wartime when he was around 
bombardments); October 1984 letter from C.L., M.D. (private 
doctor indicated that the appellant's hearing loss had been 
present at least longer than twenty years based upon a 
history reported by the appellant).  In addition, the claims 
file contains a VA audiological evaluation form dated in July 
2003 in which a VA audiologist opined in the remarks and 
comments sections of the form that it is as likely as not 
that the appellant's hearing loss resulted from acoustic 
trauma in the military. See July 2003 VA medical record.  

The Board finds the January 2004 VA examination report to be 
more persuasive than the June 1975 and October 1984 private 
medical opinions and the July 2003 VA treatment record since 
the latter opinions appear to be based entirely upon a 
history reported by the appellant rather than a review of the 
claims file, to include service records reflecting normal 
whispered hearing tests upon the appellant's entrance and 
separation from service and post-service medical evidence 
reflecting essentially normal hearing prior to June 1975.  
The VA examination appears to have been based upon a complete 
review of the appellant's claims file in conjunction with an 
audiological examination.  As such, the Board views the VA 
examiner's January 2004 opinion to be the more credible. See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  
 
Thus, while the appellant has been diagnosed with hearing 
loss, the more persuasive medical evidence of record 
indicates that this disorder did not manifest in service and 
is not otherwise causally related to the appellant's service.  
While there are several statements from the appellant's 
spouse contained in the claims file supportive of the 
appellant's claim, one of which dates the onset of the 
appellant's hearing loss prior to 1957 (see spouse's 
statement dated in June 1995), the Board finds that these 
statements do not provide medical evidence sufficient to 
support the granting of service connection or counter the 
medical opinion provided in the January 2004 VA examination 
report since the appellant's spouse has not been shown to 
have the requisite training or expertise to offer an opinion 
that requires medical expertise, such as the etiology of the 
appellant's hearing loss. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board finds that the third 
element of the service connection test (a nexus between the 
current disability and the in-service event) has not been 
fulfilled in this case.  Absent such evidence, service 
connection for bilateral hearing loss on a direct basis must 
be denied.  Service connection on a presumptive basis is also 
not warranted since the more persuasive evidence of record 
indicates that the appellant's hearing loss did not manifest 
within one year of discharge from service.  Thus, the claim 
is denied.  

C.  Service connection for tinnitus 

In conjunction with his claim of entitlement to service 
connection for bilateral hearing loss, the appellant contends 
that he is entitled to service connection for tinnitus as a 
result of his exposure to noise during service.  While the 
appellant has a current diagnosis of bilateral tinnitus 
(January 2004 VA examination report), his service medical 
records do not reflect any complaints, treatment or diagnoses 
relating to this disorder.  As mentioned previously, the 
appellant's service entrance and discharge examinations 
reflected normal hearing.  Thereafter, the first post-service 
medical evidence referencing complaints of ringing in the 
ears appears to be dated in June 1965 (over twenty years 
after the appellant separated from service).  While the 
appellant was seen for complaints of tinnitus in June 1975, 
he was diagnosed only with acoustic trauma and this diagnosis 
was not related to the appellant's period of service. See 
June 1975 private medical records.  

Thus, it appears that the appellant was first diagnosed with 
tinnitus in July 2003. See July 2003 VA medical record.  
While the VA examiner who diagnosed the appellant opined that 
it was as likely as not that the appellant's tinnitus 
resulted from his exposure to acoustic trauma in service, he 
formulated his opinion absent consideration of the 
appellant's October 1945 separation examination and post-
service medical records dated in May 1949 and June 1965, all 
of which reflect that the appellant had normal hearing for VA 
purposes at those times. See July 2003 VA medical record.  
Contrary to the July 2003 medical opinion, the VA examiner 
who reviewed the appellant's claims file and also performed 
an audiological evaluation in January 2004 found no nexus 
between the appellant's noise exposure in service and his 
current tinnitus. January 2004 examination report.  The Board 
finds the January 2004 medical opinion to be more persuasive 
than the July 2003 medical opinion in light of the evidence 
upon which it was based, i.e. a review of the appellant's 
objective medical records rather than a subjective medical 
history.  As such, service connection for tinnitus must also 
be denied.  

D.  Conclusion 

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
for the reasons discussed above.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


